DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the purified water" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 2-19 depend from claim 1 they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claims 3 and 5 recites the limitation "the flow of solution" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the sub-stoichiometric titanium oxide is Ti4O7" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the metal chloride" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 13-14 and 21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Atranova  WO 2008/062170 A1 included in IDS.
Regarding claim 1, the Atranova reference discloses a method for electrochemical treatment of water, comprising: providing a flow-through reactor (1, Figs. 1-2) comprising a cathode and an anode (Figs. 1-2 and 6-8; col. 5, In. 1-13, 'plurality of rod electrodes 27 orientated substantially parallel to each other and arranged in a two-dimensional array 28'; col. 6, In. 22-24, 'ability of each rod electrode to function either as an anode or as a cathode'; See positive [cathode] and negative [anode] electrodes in Figs. 6-8), wherein the anode comprises about 80 weight percent or greater of a sub-stoichiometric titanium oxide (col. 6, In. 8-20, 'each rod electrode 27 is made from an elongate hollow tube 35 of Ebonex... the common and commercial name for a conducting ceramic made from substoichiometric oxides of titanium known as Magneli phases'; Note that the electrodes are understood to be made entirely of the described material); applying power to the cathode and the anode (Fig. 1; col. 7, In. 2-11, The rod electrodes 27 in each array 28 are held at predetermined potentials by means of an external power supply 49'); passing a solution comprising water and chloride through the flow-through reactor (Fig. 2; col. 4, In. 6-8, 'inlet 7, for untreated water1; col. 8, In. 20-24, the present invention is effective at reducing the Chemical Oxygen Demand (COD) of untreated water... It has also been shown to significantly reduce other contaminants such as chlorides'); and withdrawing the purified water (Fig. 2; col. 4, In. 6-11, 'outlet 9, for treated water1).
Regarding claim 2, the Atranova reference discloses the method of Claim 1, and further wherein the flow-through reactor comprises a reactor shell comprising an internal wall comprising two points which are substantially opposite to each other (Fig. 2), the anode is disposed between the two points of the internal wall in a direction substantially perpendicular to a flow of the solution, and the anode is in contact with the two points of the internal wall (Figs. 2, 4 and 6-8; col. 5, In. 1-13, 'electrodes 27 extend across the depth of the flow channel 17, between the front 8 of the housing 3 and the rear 10 of the housing 3').
Regarding claim 3, the Atranova reference discloses the method of Claim 2, and further wherein the cathode is disposed between the two points of the internal wall in a direction substantially parallel to the anode and in a direction substantially perpendicular to the flow of the solution, and the cathode is in contact with the two points of the internal wall (Figs. 2, 4 and 6-8; col. 5, In. 1-13, 'electrodes 27 extend across the depth of the flow channel 17, between the front 8 of the housing 3 and the rear 10 of the housing 3').
Regarding claim 9, the Atranova reference discloses the method of Claim 1, wherein the cathode comprises a sub-stoichiometric titanium oxide (col. 6, In. 8-20, 'each rod electrode 27 is made from an elongate hollow tube 35 of Ebonex... the common and commercial name for a conducting ceramic made from substoichiometric oxides of titanium known as Magneli phases').
Regarding claim 10, the Atranova reference discloses the method of Claim 1, and further wherein the cathode and the anode are each individually solid, porous, mesh, or membrane col. 6, In. 8-20, 'each rod electrode 27 is made from an elongate hollow tube 35 of Ebonex... the common and commercial name for a conducting ceramic made from substoichiometric oxides of titanium known as Magneli phases'; Note that such ceramic is understood to be at least either solid or porous).
Regarding claim 13, the Atranova reference discloses the method of Claim 1, and further wherein the solution further comprises a live microorganism, an anthropogenic compound, a natural compound, or a combination thereof (col. 7, In. 21-24, 'microscopic parasites such as Cryptosporidium and bacterium such as legionella pneumophila, the cause of legionnaires' disease, are destroyed by free radicals formed at the electrodes').
Regarding claim 14, the Atranova reference discloses the method of Claim 13, and further wherein the solution further comprises the live microorganism; and wherein the method further comprises contacting the live microorganism with generated oxidants selected from chlorine, ozone, free electrons, hydroxyl radicals, and a combination thereof (col. 7, In. 21-24, 'microscopic parasites such as Cryptosporidium and bacterium such as legionella pneumophila, the cause of legionnaires’ disease, are destroyed by free radicals formed at the electrodes').
Regarding claim 21, Atranova discloses a flow-through reactor (Figs. 1-2) comprising a cathode and an anode (Figs. 1-2 and 6-8; col. 5, In. 1-13, 'plurality of rod electrodes 27 orientated substantially parallel to each other and arranged in a two-dimensional array 28'; col. 6, In. 22 -24, 'ability of each rod electrode to function either as an anode or as a cathode'; See positive [cathode] and negative [anode] electrodes in Figs. 6-8), wherein the anode comprises about 80 weight percent or greater of a sub-stoichiometric titanium oxide (col. 6, In. 8-20, 'each rod electrode 27 is made from an elongate hollow tube 35 of Ebonex... the common and commercial name for a conducting ceramic made from substoichiometric oxides of titanium known as Magneli phases'; Note that the electrodes are understood to be made entirely of the described material).

Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US 4,422,917 A (Hayfield).
Regarding claim 1, the Hayfield reference discloses a method for electrochemical treatment of water, comprising;
providing a flow-through reactor (Fig. 2) comprising a cathode (4) and an anode (5, Fig. 2; col. 12, In. 10-37, 'two end electrodes 4 and 5 which are respectively an anode and a cathode'), wherein the anode comprises about 80 weight percent or greater of a sub-stoichiometric titanium oxide (col. 2, In. 24-27, 'there is provided an electrode material for use in electrochemical reactions comprising bulk titanium oxide having the general formula TiOx where x is a number in the region 1.55 to 1.95'); applying power to the cathode and the anode (see potentials +ve and -ve connected in Fig. 2); passing a solution comprising water and chloride through the flow-through reactor (Fig. 2; col. 12, In. 10-37, 'Brine at the appropriate temperature is passed along line 6 into the cell'); and withdrawing the purified water (Fig. 2; col. 12, In. 10-37, 'passed out of the cell along line 7').
Regarding claim 11, the Hayfield reference discloses the method of Claim 1, and further wherein the sub-stoichiometric titanium oxide is Ti407 (col. 2,
In. 24-27, 'there is provided an electrode material for use in electrochemical reactions comprising bulk titanium oxide having the general formula TiOx where x is a number in the region 1.55 to 1.95'; Note that Ti407 corresponds to an x value of 1.75).
Regarding claim 12, the Hayfield reference discloses the method of Claim 1, and further wherein the metal chloride is an alkali metal chloride, an alkaline earth metal chloride, or a combination thereof (col. 2, In. 43-51, 'aqueous sodium chloride feed').

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Atranova as applied above.
Regarding claim 19, Atranova discloses the method of Claim 1. While Atranova does not specifically disclose wherein a CT value for a 99.99% virus removal or a 99.99% Giardia parasite removal with a metal chloride concentration of 100 milligrams per liter and applied power of 10 watts is greater than about 220 milligram-minutes per liter, it would have been obvious to a person of ordinary skill in the art that the CT value for the method of Atranova would vary depending upon the properties of the fluid to be treated and the orientation of the electrochemical cell.
Atranova discloses the method of Claim 1. While Atranova does not specifically disclose wherein the flow-through reactor requires about 0.75 kilowatt-hours of electric energy to generate 1 kilogram of chlorine from a solution having a metal chloride concentration of about 10 milligrams per liter. However the reference does disclose as stated above the generation of chlorine by using electric energy.  The more energy applied would create variation in chlorine production making the energy a result effective variable. It has been held that wherein the general conditions exist it is within the routine skill of one in the art to find or discover the optimum or workable ranged. 
 It would have been obvious to a person of ordinary skill in the art that the amount of energy required to produce a given amount of chlorine by the method of Atranova would vary depending upon the properties of the feed fluid and the orientation of the electrochemical cell.
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Atranova in view of US 2009/0218227 A1 to Noh et al. (hereinafter 'Noh').
Regarding claim 4, Atranova discloses the method of Claim 1, and further wherein the flow-through reactor comprises a reactor shell comprising an internal wall comprising two points which are substantially opposite to each other (Fig. 2), the anode is disposed between the two points of the internal wall in a direction substantially perpendicular to the flow of the solution (Figs. 2, 4 and 6-8; col. 5, In. 1-13, 'electrodes 27 extend across the depth of the flow channel 17, between the front 8 of the housing 3 and the rear 10 of the housing 3') but Atranova does not specifically disclose wherein the anode is in contact with only one of the two points. 
However, Noh discloses wherein the anode (40) is in contact with only one of the two points (Fig. 2; para [0115], 'positive (+) and negative (-) voltages are alternately applied to the stacked electrodes'; [0118], 'flow path formed in a zigzag shape according to the arrangement of the channels 40a of the electrode modules 40').
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the reactor of Atranova with electrodes attached to a single side of the reactor as disclosed in Noh in order to increase the distance of liquid flow through the reactor during treatment.
Regarding claim 5, Atranova in view of Noh discloses the method of Claim 4, and Noh further discloses wherein the cathode (40) is disposed between the two points of the internal wall in a direction substantially parallel to the anode (40) and in a direction substantially perpendicular to the flow of the solution, and the cathode is in contact with only one of the two points (Fig. 2; para [0115], 'positive (+) and negative (-) voltages are alternately applied to the stacked electrodes'; [0118], 'flow path formed in a zigzag shape according to the arrangement of the channels 40a of the electrode modules 40').

Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Atranova in view of US 5,463,170 A to von Wedel et al. (hereinafter Wedel').
Regarding claim 15, Atranova discloses the method of Claim 13, but does not specifically disclose wherein the anthropogenic compound is a fluorinated or non-fluorinated C6-C30 aromatic organic compound; and wherein the method further comprises oxidizing the fluorinated or non-fluorinated C6-C30 aromatic organic compound with the generated oxidants in the solution to produce purified water. 
However, Wedel discloses wherein the anthropogenic compound is a fluorinated or non-fluorinated C6-C30 aromatic organic compound (col. 1, In. 7-16, 'process for the degradation of highly toxic organic compounds, in particular polychlorinated dibenzodioxins'; col. 1, In. 54-62, 'particularly highly toxic 2,3,7,8-tetrachlorodibenzodioxin'); and wherein the method further comprises oxidizing the fluorinated or non-fluorinated C6-C30 aromatic organic compound with the generated oxidants in the solution to produce purified water (Abstract, the highly toxic compounds are oxidized on the solid contact catalyst').
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the method of Atranova could be used to treat various contaminants, including C6-C30 aromatic organic compounds as since Wedel discloses it would yield the expended result of oxidation.
Regarding claim 16, Atranova in view of Wedel discloses the method of Claim 15, and Wedel further discloses wherein the C6-C30 aromatic organic compound comprises a C6-C30 fused aromatic 1,4-dioxane compound (col. 1, In. 54-62, 'particularly highly toxic 2,3,7,8-tetrachlorodibenzodioxin').
Regarding claim 17, Atranova in view of Wedel discloses the method of Claim 16, and Wedel further discloses wherein the C6-C30 fused aromatic 1,4-dioxane compound is 2,3, 7,8-tetrachlorodibenzodioxin (col. 1, In. 54-62, 'particularly highly toxic 2,3,7,8-tetrachlorodibenzodioxin’).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Atranova in view of US 6,328,875 B1 to Zappi et al. (hereinafter 'Zappi').
Regarding claim 18, Atranova discloses the method of Claim 1, but does not specifically disclose wherein the flow-through reactor further comprises an oxidation-reduction potential sensor, a pH sensor, a chlorine sensor, a conductivity sensor, a flow rate sensor, a temperature sensor, or a combination thereof.
 However, Zappi discloses wherein the flow-through reactor further comprises an oxidation-reduction potential sensor, a pH sensor, a chlorine sensor, a conductivity sensor, a flow rate sensor, a temperature sensor, or a combination thereof (col. 3, In. 29-42) the invention contemplates in-line monitoring with sensors and microprocessors for automatic computer-assisted process control, such as pH sensors, UV and visible light, sensors for biological contaminants, temperature, etc.).
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the method of Atranova with the sensors of Zappi, since Zappi discloses it would yield the expected result of increasing monitoring of conditions within the electrochemical reactor and increased reliability.

Allowable Subject Matter
Claim6-8 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose a hollow reactive electrochemical membrane disposed on the reactor base, wherein the cathode comprises a reactor shell disposed outside the hollow electrochemical membrane, and a tubal member disposed inside the hollow reactive electrochemical membrane, wherein the solution is passed through the tubal member of the cathode into a hollow space between an outside wall of the tubal member of the cathode and an inside wall of the 4UMA0081US3 (UMA 16-024) reactive electrochemical membrane; and wherein the passing a flow of a solution comprising water and chloride through the flow- through reactor is followed by permeating the solution through the pores of the reactive electrochemical membrane into a hollow space between an outside wall of the reactive electrochemical membrane and an inside wall of the reactor shell to generate chlorine, ozone, free electrons, hydroxyl radicals or a combination thereof to produce purified water, prior to withdrawing the purified water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774